

117 HR 3864 IH: Oyster Conservation Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3864IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Brown introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to provide grants supporting research on the conservation, restoration, or management of oysters in estuarine ecosystems, and for other purposes.1.Short titleThis Act maybe cited as the Oyster Conservation Act. 2.Grants for recovering oysters(a)EstablishmentThe Administrator shall establish a grant program (in this section referred to as the Program) under which the Administrator shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in estuarine ecosystems.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(c)Allocation of grant funds(1)In generalThe Administrator shall award a grant under the Program to eligible entities that submit an application under subsection (b).(2)Matching requirement(A)In generalExcept as provided in subparagraph (B), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.(B)WaiverThe Administrator may waive all or part of the requirement in subparagraph (A) if the Administrator determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement.(3)Equitable distributionThe Administrator shall ensure, to the maximum extent practicable, that grant funding under this section is apportioned according to the historic baseline oyster population of each estuary of the United States.(d)DefinitionsIn this section, the following definitions apply:(1)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities.(2)AdministratorThe term Administrator means the Secretary of Commerce acting through the Administrator of the National Oceanic and Atmospheric Administration.(3)Eligible entityThe term eligible entity means a member of the academic community, the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in an estuarine ecosystem developed through consultation with a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency.(4)Historic baselineThe term historic baseline means the estimated population of oysters in an estuary in 1850.(5)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(6)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen.(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $5,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.